Exhibit 10.4 Management Agreement -Lambert Kassing MANAGEMENT SERVICES AGREEMENT THE UNDERSIGNED: Royal Invest International Corporation (RIIC) a publicly traded corporation trading on the Over the Counter (“OTC”) under the symbol RIIC, incorporated in the United States of America in the State of Delaware with its registered office located at 980 Post Road East, 2nd. floor, Westport, Connecticut 06990, USA, legally represented by its CEO Mr. Jerry Gruenbaum, hereinafter also referred to as “RIIC” and Mr.
